Title: To George Washington from the Regimental Surgeons at New York, 31 July 1776
From: Regimental Surgeons at New York
To: Washington, George



New York July 31st 1776

The Regimental Surgeons of the Army, stationed at New York, commanded by your Excellency, considering themselves aggreived by the regulations issued by your Excellency on the 28th of July: and having the strongest assurances, that your ear

is ever open to the just complaints; and that you are ever ready to redress the injuries, of those under your command, beg leave, with the utmost respect to remonstrate.
That by those orders the sole right of judging and determining of the fitness of removing a Patient from the Regimental to the General Hospital is vested in the Surgeon of the Hospital, to the exclusion of the Regimental Surgeon, who must be supposed to be under equal, if not superior advantages to determine with regard to his own patient of the propriety of doing it.
That we concieve the orders are expressed in such terms (and are in fact so understood by the officers of the respective Regiments to which we belong) as represent your Remonstrants in a very contemptible light; and their services of less importance in the Army, than we humbly concieve they deserve. While your Remonstrants reflect on their assiduity and constant attendance on the Sick, the great numbers they have had under their care, in proportion to those admitted into the General Hospital and the allmost inconceiveable disadvantages which they have laboured under ’til the present period, being allmost wholly destitute of suitable supplies: they cannot on the present occasion see themselves considered by the public, and especially by your Excellency, in so disagreeable a point of light, without feeling [it] in the most sensible manner.
While we complain to your Excellency on a very tender point; a point in which we think our usefullness and honour are deeply concerned, we beg leave to inform that we shall with the greatest cheerfullness submit ourselves, our Hospitals, the whole of our conduct, as it respects the good of the Army to the inspection and regulation of the Director General.
Confiding in your justice and equity for a redress of our greiveances, we willingly leave it to your Excellency to remedy our complaints; and your Remonstrants as in duty bound shall ever pray

          
            James Cogswell
            John Hart
            Sam[u]el Richards
          
          
            Percival Hall
            David Jones
            William Adams
          
          
            Elisha Story
            Lemuel Cushing
            Samuel Tenny
          
          
            Jared Potter
            John Conduit
            John Crocker
          
          
            Thomas Ewing
            John Crocker Junr
            Elisha Eley
          
          
            Gibbons Jewett
            Josiah Hart
            Ithurl Pell
          
          
            Benja. Putnam
            John Waldo
            
          
        
